Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description lacks any mention of the “ratio of (the absorbance at wavelength of 365 nm)/(the absorbance at wavelength of 436 nm), or the ratio of (the absorbance at wavelength of 365 nm)/(the absorbance at wavelength of 405 nm) of said silanol condensation catalyst is 2 or more.” (emphasis added) All mentions within the written description of absorbance at different wavelengths relates to the composition component of a photo acid generator or photo base generator, not a silanol condensation catalyst. Furthermore, searches within the art as to the relative absorbances of silanol condensation 
4.	For purposes of compact examination, Claim 21 will be evaluated as if it read “The composition according to claim 14, further comprising a photo generator, wherein the photo generator is either a photo acid generator or a photo base generator, and wherein the ratio of (the absorbance at wavelength of 365 nm)/(the absorbance at wavelength of 436 nm), or the ratio of (the absorbance at wavelength of 365 nm)/(the absorbance at wavelength of 405 nm) of the photo generator is 2 or more.” Herein, Examiner notes that it was necessary to not only replace the term “silanol condensation catalyst” with “photo generator,” but to first claim a photo generator, as that component of the composition has not been claimed as a component of the composition in Claim 14 or any other present claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
6.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 14-23 and 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (World WO 2015/060155 A1; utilizing United States Patent Publication No. US 2016/0266490 A1 as the English language equivalent), hereinafter Yoshida, and in further view of Minowa et al. (Japanese Patent Publication No. JP 2004-333964 A), hereinafter Minowa.
8.	Regarding Claims 14-23 and 25-26, Yoshida teaches (Claim 1) a polysiloxane comprising a repeating unit represented by general formula (Ia) of the instant application. Yoshida teaches  teaches (Claim 1) a silanol condensation catalyst. Yoshida teaches (Claim 1) a solvent. Yoshida teaches (Claim 1) the polysiloxane further comprising a repeating unit represented by general formula (Ic) of the instant application. Yoshida teaches (Claim 4) the repeating unit represented by general formula (Ib) of the instant application is 5 to 40 mol % based on the total number of the repeating units of said polysiloxane. Yoshida teaches (Paragraphs [0015, 0046, and 0049], Claim 1) m of general formula (Ib) of the instant application is 2 and n of general formula (Ib) of the instant application is 1. Yoshida teaches (Paragraphs [0015, 0046, and 0049], Claim 1) L of general formula (Ib) of the instant application is an unsubstituted C6-20 arylene. Yoshida teaches (Paragraphs [0113-0127]) the polysiloxane having a mass average molecular weight of 2,400 to 4,500. Yoshida teaches (Claim 2) polysiloxane having a dissolution rate in 2.38 mass % tetramethylammonium hydroxide aqueous solution of 50 to 5,000 Å/sec. Yoshida teaches (Paragraph [0130]) the ratio of (the absorbance at wavelength of 365 nm)/(the absorbance at wavelength of 436 nm) or the ratio of (the absorbance at wavelength of 365 nm)/(the absorbance at wavelength of 405 nm) of a photo acid generator or photo base generator being 2 or more. Yoshida teaches (Paragraphs [0096-0109]) a method for producing a cured film produced by applying the composition on a substrate and heating it. Yoshida teaches (Paragraph [0107]) the transmittance of the cured film for light having a wavelength of 400 nm is 95% or more. Yoshida teaches (Paragraph [0028]) an electronic device comprising the cured film produced by the method for producing a cured film.
9.	Furthermore, Yoshida teaches (Paragraphs [0092-0095]) a sensitizer. However, Yoshida neither explicitly teaches a diazonaphthoquinone derivative nor the content of the diazonaphthoquinone derivative is 1 to 20 parts by mass based on 100 parts by mass of the polysiloxane.
10.	Minowa teaches (Paragraphs [0022-0033]) a diazonaphthoquinone derivative. Minowa teaches (Paragraphs [0022-0033]) the content of the diazonaphthoquinone derivative is 5 to 20 parts by mass 
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teachings of Minowa to utilize a diazonaphthoquinone derivative wherein the content of the diazonaphthoquinone derivative is 5 to 20 parts by mass based on 100 parts by mass of the polysiloxane. Doing so would result in photoresist patterns with excellent resolution and a high residual film ratio, as recognized by Minowa.

12.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2015/060155 A1; utilizing United States Patent Publication No. US 2016/0266490 A1 as the English language equivalent), hereinafter Yoshida, in further view of Minowa et al. (Japanese Patent Publication No. JP 2004-333964 A), hereinafter Minowa, and in further view of Konno et al. (Japanese Patent Publication No. WO 2009/119201 A1), hereinafter Konno.
13.	Regarding Claim 24, Yoshida in further view of Minowa, as detailed above, teaches the limitations of Claim 23 of the instant application. However, Yoshida in further view of Minowa does not explicitly teach the heating being performed at 450° C or more.
14.	Konno teaches (Paragraphs [0051-0055]) the heating being performed at 450° C to 800° C. Konno teaches (Paragraphs [0051-0055]) heating at the above temperatures results in an increased molecular weight of the resin.
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida in further view of Minowa to incorporate .

Conclusion
16.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

	/PETER L VAJDA/               Primary Examiner, Art Unit 1737                            
	02/23/2022